499 F.2d 551
UNITED STATES of America, Appellant,v.Horace W. BOONE et al., Appellees.UNITED STATES of America, Appellant,v.Earl DICKENS et al., Appellees.UNITED STATES of America, Appellant.v.Durwood Ray BURGESS, aka Pete, et al., Appellees.UNITED STATES of America, Appellant,v.Leonard FRIEDMAN, aka 5757, and Horace W. Boone, aka 102, Appellees.
Nos. 73-1080 to 73-1083.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1974.Decided July 16, 1974.

Brian P. Gettings, U.S. Atty., David G. Lowe and Dennis H. Dohnal, Asst. U.S. Attys., on brief, for appellant.
Murray J. Janus, Edward D. Barnes, Matthew N. Ott, Jr., Richmond, Va., James W. Renney, Wakefield, Va., C. Hardaway Marks, Hopewell, Va., C. Willard Norwood, Richmond, Va., J. Claiborne Dance, Richard L. Jones, Petersburg, Va.  (Court-appointed counsel), William Earle White, Jr., Andrew W. Wood, Richmond, Va.  (Court-appointed counsel), James G. Harrison, Hopewell, Va.  (Court-appointed counsel), Robert L. Harris, R. R. Ryder, Joseph S. Bambacus and R. Carter Scott, III, Richmond, Va., on brief, for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and FIELD, Circuit Judges.
PER CURIAM:


1
The issues presented by these appeals were specifically resolved adversely to the Defendants' position by the Supreme Court in United States v. Giordano et al., 416 U.S. 505, 94 S. Ct. 1820, 40 L. Ed. 2d 341 (1974) and United States v. Chavez et al., 416 U.S. 562, 94 S. Ct. 1849, 40 L. Ed. 2d 380 (1974).  The orders of the district court 348 F. Supp. 168 granting the Defendants' motions to suppress are, therefore, reversed and the cases are remanded for further proceedings.


2
Reversed and remanded.